UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4919



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CHARLES T. FONTENEAU,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:04-cr-00050-NCT)


Submitted:   April 24, 2008                   Decided:   May 12, 2008


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, L. Patrick Auld,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles T. Fonteneau challenges the supervised release

portion of the sentence imposed upon the second revocation of his

supervised release. Fonteneau contends the forty-one month term of

supervised release violated his constitutional protection against

double jeopardy1 and is unreasonable.        After reviewing the record,

we affirm.

           The   Double    Jeopardy   Clause   of   the   Fifth   Amendment

protects   defendants     against   second   prosecutions   for   the   same

offense after either an acquittal or a conviction and against

multiple punishments for the same offense.            North Carolina v.

Pearce, 395 U.S. 711, 717 (1969).       The protection against multiple

punishments ensures “that sentencing courts do not exceed, by the

device of multiple punishments, the limits prescribed by the

legislative branch of government, in which lies the substantive

power to define crimes and prescribe punishments.”                Jones v.

Thomas, 491 U.S. 376, 381 (1989).

           When a court revokes supervised release and imposes a

term of imprisonment, it may also reimpose a term of supervised

release. 18 U.S.C.A. § 3583(h) (West 2000 & Supp. 2007).                “The

length of such a term of supervised release after imprisonment

shall not exceed the term of supervised release authorized by


     1
      Because Fonteneau failed to raise this claim below, we review
it for plain error. Fed. R. Crim. P. 52(b); see United States v.
Olano, 507 U.S. 725, 732 (1993).

                                    - 2 -
statute for the offense that resulted in the original term of

supervised release, less any term of imprisonment that was imposed

upon revocation of supervised release.”               Id.

            The maximum term of supervised release authorized by

statute for Fonteneau’s original bank fraud conviction is five

years.     18 U.S.C. § 3583(b)(1) (2000).             Thus, when the         district

court    revoked     Fonteneau’s      supervised       release,        the   maximum

authorized    term       of   supervised    release    was    forty-one      months.2

Fonteneau concedes that his forty-one month term of supervised

release was authorized by statute.             He nonetheless argues the term

subjected    him    to    unconstitutional      double      jeopardy    because    it

exceeded the thirty-six month term of supervised release imposed

upon his original conviction.          However, as explained, the term of

supervised release did not exceed the sentence authorized by

Congress and the starting point for calculating the term that may

be imposed upon revocation is the term authorized for the original

offense,    not    the    term   actually    imposed     upon   the     defendant’s

conviction.        Furthermore, because a sentence imposed after the

revocation    of     supervised      release     is   not     considered      a   new

punishment, the Double Jeopardy Clause is not implicated.                     United

States v. Pettus, 303 F.3d 480, 487 (2d Cir. 2002); see also United



     2
      Forty-one months equals sixty months (statutory maximum term)
minus ten months (term of imprisonment imposed when Fonteneau’s
supervised release was revoked in 2004), minus nine months (term of
imprisonment imposed in the underlying 2007 revocation proceeding).

                                      - 3 -
United States v. Evans, 159 F.3d 908, 913 (4th Cir. 1998) (“[T]he

term of supervised release, the revocation of that term, and any

additional term of imprisonment imposed for violating the terms of

the supervised release are all part of the original sentence.”)

(citation omitted).

            Fonteneau also argues that the term of supervised release

renders his revocation sentence unreasonable.                    We will affirm a

sentence imposed after revocation of supervised release if it is

within the prescribed statutory range and not plainly unreasonable.

United States v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006),

cert.    denied,     127    S.     Ct.    1813     (2007).        In    making     this

determination,       we    first     consider       whether      the    sentence    is

procedurally or substantively unreasonable.                  Id. at 438-39.        Only

if a sentence is unreasonable will we determine if it is “plainly”

so.   Id. at 439.

            Although the district court provided no explanation for

its selection of the maximum allowable term of supervised release,

the court properly calculated the amount of supervised release it

was     authorized    to    impose       and     imposed     a   term    within    its

authorization.       We find nothing clearly or obviously erroneous

about the sentence, especially in light of the fact that it was

Fonteneau’s second revocation of supervised release.                      See United

States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007) (defining




                                         - 4 -
“plainly unreasonable” sentence as one that is clearly or obviously

erroneous.

          Accordingly, we affirm the district court’s revocation of

supervised release and the sentence imposed. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 5 -